Exhibit 10.2


PURCHASE AGREEMENT
THIS PURCHASE AGREEMENT (“Agreement”) is made and entered into by and between
Strategic Veterinary Pharmaceuticals, Inc., a Kansas corporation ("Seller") and
Kindred Biosciences, Inc., a Delaware corporation (“Buyer”), as of the latest
date of execution set forth on the signature page below (the “Effective Date”).
Article I
PROPERTY
Seller hereby agrees to sell and convey to Buyer, and Buyer hereby agrees to
purchase from Seller, subject to the terms and conditions set forth herein, the
following:
1.01    Land. That certain parcel of improved real property commonly known as
1411 Oak St., Elwood, Kansas, consisting of approximately 8 acres of land, and
more particularly described on Exhibit A hereto (the “Land”).
1.02    Appurtenances. All rights, privileges and easements appurtenant of
Seller to and for the benefit of the Land, including, without limitation, all
minerals, oil, gas and other hydrocarbon substances on and/or under the Land as
well as all development rights, air rights, water, water rights and water stock
relating to the Land and any other easements, rights‑of‑way or appurtenances
relating to or used in connection with the ownership of the Land (collectively,
the “Appurtenances”);
1.03    Improvements. All of Seller’s right, title and interest in and to all
buildings, structures, and physical improvements located, constructed, or
installed on the Land, and all improvements, fixtures, and equipment affixed to
such buildings, structures, and improvements (collectively, the “Improvements”).
1.04    Personal Property. All personal property owned by Seller located on or
in or used in connection with the Land, Improvements and Appurtenances listed on
Exhibit C attached hereto, which includes the pelletizing line, the full USP
purified water system, the full USP WFI water system with hot loop, a complete
clean room (class 100 fill suite, no filling equipment), full plant support HVAC
chilling and heating, oil free air, two complete compounding areas for liquids
and creams, and complete BFS Sterile fill line with terminal water cascade
autoclave from the BFS sterile fill line, and other furniture, fixtures, and
equipment listed on Exhibit C hereto (collectively, the “Personal Property”),
but excluding the BFS sterile fill line.
1.05    Intangible Property. Any intangible personal property now or hereafter
owned by Seller and used in the ownership, use or operation of the Land,
Appurtenances, Improvements and Personal Property, including but not limited to,
contract and lease rights, and including, to the extent available to Seller, the
quality system documents, including validation (IQ, OQ, PQ) documents, SOPs, and
other documents related to the installation, qualification, maintenance, and
operation of the facility and equipment, and Seller’s list of employees and
their contact


1


KP #710620
- .

--------------------------------------------------------------------------------

Exhibit 10.2


information, to the extent in Seller’s possession or control (collectively, the
“Intangible Property”).
The items described in Sections 1.01, 1.02, 1.03, 1.04 and 1.05 above are
hereinafter referred to collectively as the “Property”.
ARTICLE II    
PURCHASE PRICE; TERMS OF PAYMENT
2.01    Purchase Price. The purchase price for the Property (the “Purchase
Price”) shall be the sum of Three Million, Seven Hundred Fifty Thousand Dollars
($3,750,000). The Purchase Price shall be payable by Buyer to Seller as follows:
(a)    Within five (5) business days after the Effective Date, Buyer shall
deliver to the Escrow Holder (as defined below) the sum of Two Hundred Fifty
Thousand Dollars ($250,000) in the form of immediately available funds (the
“Deposit”). The Deposit shall be invested in an account of Buyer’s or Escrow
Holder’s choice. If Buyer has not terminated this Agreement by the last day of
the Contingency Removal Date (as defined below), the Deposit will become
non-refundable on the first business day following the Contingency Removal Date,
subject only to the provisions of Section 6.01. Upon the close of Escrow, Buyer
will receive a credit against the Purchase Price equal to the Deposit and any
interest accrued thereon.
(b)    The failure of Buyer to notify Seller and Escrow Holder that it waives or
removes all of Buyer’s contingencies in writing by the Contingency Removal Date
will automatically terminate this Agreement, and the Deposit and all accrued
interest will be immediately released from Escrow to Buyer.
(c)    If Buyer has delivered notice of its intent to proceed to the close of
Escrow on or before the Contingency Removal Date, and Buyer thereafter defaults
by failing to proceed to closing, and Seller is in compliance with the terms of
this Agreement, the Deposit shall be subject to the Liquidated Damages provision
(Section 7.01) of this Agreement.
(d)    The balance of the Purchase Price shall be paid by Buyer to Seller by
wire transfer on the Closing Date (as defined below). There is no financing
contingency.
ARTICLE III    
DUE DILIGENCE ITEMS AND INSPECTIONS
3.01    Due Diligence Items. Seller shall deliver to Buyer all pertinent
information and documents relating to the Property in Seller’s possession or
control, including, but not limited to, the following items, all in complete and
unredacted form, within three (3) business days after the Effective Date, each
to the extent available:
(a)    Copies of all contracts entered into by Seller, including but not limited
to, unrecorded easements and CC&Rs, leases, service contracts, rent roll,
operating statements, management agreements, and tax statements, if available.


2


KP #710620
- .

--------------------------------------------------------------------------------

Exhibit 10.2


(b)    For all Improvements on the Land, final City or County approved and
“as-built” plans and specifications, including soils reports and structural,
mechanical, and electrical calculations, blueprints of the buildings, including
location of HVAC, electrical, etc., if available.
(c)    Copies of all reports and studies relating to environmental, soils,
geological, civil, storm drainage and ground water conditions or the presence or
use of any toxic or Hazardous Materials, as defined below, on the Property,
including waste management inspections and reports by governmental officials or
third parties, if available.
(d)    Copies of all Use Permits, Building Permits, Certificates of Occupancy
and other similar kinds of governmental approvals, plans, licenses, or permits,
to the extent available, a list of which is attached hereto as Exhibit B.
(e)    Copies of all warranties, if available.
(f)    Copies of ALTA surveys or similar land survey document, if available.
(g)    Copies of fire department inspection reports, to the extent available.
(h)    A schedule listing all Personal Property to be included in the
transaction, which is attached hereto as Exhibit C.
(i)    Base building and “as built” construction documents of the Improvements,
including any site plans, schematic design documents, design documents,
elevations, concept studies and master plans, if available.
(j)    All quality system documentation for the Improvements and the Personal
Property. For each piece of equipment, provide the IQ/OQ/PQ protocol and report,
performance deviations reports and CAPAs and PM and calibration records and
other material reports and information, if available.
(k)    A list of former employees of Seller who have experience in operating the
plant, including their contact information, which is attached hereto as Exhibit
H.
(l)    Information on any litigation involving the Property (or the Seller, if
related to the Property or equipment).
(m)    Most recent engineering reports on the physical condition of the Property
and its plumbing, mechanical, electrical and heating, ventilation and
air-conditioning systems, including a schedule of projected capital improvements
or replacements and deferred maintenance on the Improvements and equipment, and
known defects in the Improvements and equipment, if available.
(n)    Copies of all reports (if any) required under federal or state law of
hazardous waste activities including the generation, transport, plans,
treatment, storage or disposal of hazardous waste.


3


KP #710620
- .

--------------------------------------------------------------------------------

Exhibit 10.2


(o)    Copies of any inspection reports by any federal, state or local
environmental or health and safety agency, including, without limitation, FDA,
MHRA and other regulatory inspections, if available.
(p)    A copy of any O&M (Operations and Maintenance Plan) prepared for dealing
with asbestos in the buildings, if available.
For purposes of this Agreement, the “Data Room” means the electronic
documentation site used by Seller to provide information concerning the Property
to Buyer and its employees, consultants, and representatives. Buyer and its
employees, consultants, and representatives shall have full access to the Data
Room and shall receive daily written notification each time any document is
modified or an additional document is added to the Data Room. Seller shall
provide all due diligence items and requests in electronic copy via the Data
Room and provide Buyer in writing an index of documents contained in the Data
Room. Notwithstanding the foregoing, for those items that cannot by commercially
reasonable means be scanned and uploaded electronically, Seller shall notify
Buyer in writing for each such respective item and provide a detailed
description and location of such items with sufficient specificity that would
allow Buyer to immediately locate the item on site without additional sorting of
material or records.


3.02    Inspections. Buyer shall have until 5:00 p.m. West Coast Time on the
thirtieth (30th) day following the Effective Date, provided that if such date
falls on a weekend or State or Federal holiday, the first business day
thereafter (the “Contingency Removal Date”) to have the Property inspected or
tested by such qualified individuals, consultants, agents, or engineers
(collectively with Buyer and Buyer's employees, the “Buyer Parties”) as Buyer
shall elect in Buyer’s absolute and sole discretion, at Buyer’s sole cost and
expense. Buyer shall have the right to provide the Buyer Parties with all
materials and information needed to allow them to provide their due diligence
services as efficiently as possible.
Seller, with not less than 48 hours prior notice, which may be given by email,
will provide Buyer and its consultants access to the Property during regular
business hours through the Contingency Removal Date so that Buyer and its
consultants may conduct any investigations and testing of the physical and
environmental condition of the Land and Improvements as Buyer deems reasonably
necessary. Buyer has the right to conduct reasonably necessary asbestos, soil,
groundwater, geotechnical, and other invasive testing, and will indemnify Seller
against any damage to the Property and agrees to dispose of any Hazardous
Materials obtained during its physical inspection and testing of the Property.
Seller (and its agents or consultants) shall have the right to accompany the
Buyer Parties during any testing or inspection of the Property.
All due diligence shall be undertaken in accordance with good and proper
techniques, using personnel and equipment qualified to perform the work being
undertaken, and shall be undertaken in compliance with all applicable statutes,
codes, ordinances and regulations. All required permits will be properly
obtained. All holes, borings, trenches, or other invasive work performed at the
Property by the Buyer Parties will be properly filled in or returned to the
condition existing prior to entry by the Buyer Parties, and any unsafe
conditions at the Property


4


KP #710620
- .

--------------------------------------------------------------------------------

Exhibit 10.2


caused by the Buyer Parties shall be repaired and that portion of the Property
shall be returned to substantially the condition existing prior to entry by the
Buyer Parties.
With respect to invasive testing, Seller shall have the right to reasonably
disapprove any testing plan within two business days of receipt of Buyer's
notice of intent to undertake invasive testing.
Buyer shall promptly pay for all tests, inspections, analyses, reports, and
other work done or material furnished by or on behalf of Buyer in or about the
Property and will not permit or suffer any lien to attach to the Property and
shall have no authority or power, express or implied, to create or cause any
lien, charge or encumbrance of any kind against the Property.
3.03    Disposal of Hazardous Materials. Buyer agrees that any and all Hazardous
Materials samples or borings derived from the Property by or on behalf of Buyer
in connection with the performance of such tests and studies and any Hazardous
Materials that have become exacerbated in connection with the performance of
tests or studies by or on behalf of Buyer shall be disposed of by Buyer’s
consultants, at Buyer’s sole cost and expense. Except as provided to the
contrary above, Buyer shall have no responsibility for the removal, transport or
disposal of any Hazardous Materials on the Property.
3.04    Agency Inquiry. Seller hereby grants permission to Buyer to make
inquiries of governmental agencies relating to the condition of the Property,
land use approvals and entitlements and the existence of any Hazardous Materials
on the Property without liability to Seller for any enforcement or other action
resulting from such inquiry, provided that unless and until Buyer acquires title
to the Property, Seller shall be responsible for any reporting requirements set
forth in any federal, state or local law relating to any Hazardous Materials
discovered by Buyer’s consultant.
3.05    Title Review. Buyer shall obtain a preliminary title report with
underlying documents with respect to Seller’s interest in the Land (the
“Preliminary Report”), prepared and issued by First American Title Company,
located at 3723 Beck Rd., St. Joseph, MO 64506 (the “Title Company” or “Escrow
Holder”), attention to Patti Eiman, Area Manager (816-901-1513;
peiman@firstam.com).
Buyer shall notify Seller in writing not more than twenty (20) days following
the receipt of the Preliminary Report of any defects, exceptions, liens,
encroachments or encumbrances shown in the Preliminary Report or in a survey of
which Buyer disapproves. Whether or not Buyer objects to the same, Seller agrees
to remove from the title record all mechanics liens and financing liens and all
other monetary liens (other than taxes not yet due and payable) at or before the
Closing. If Buyer disapproves of any exceptions or defects shown on the
Preliminary Report or a survey, Seller shall have five (5) days after receipt of
Buyer’s objections to give Buyer notice either that Seller will use its best
efforts to remove any objectionable exceptions from title or that Seller elects
not to cause such exceptions to be removed. If Seller fails to give timely
notice, Seller shall be deemed to have elected not to cause the exceptions to be
removed. If Seller gives Buyer notice that it will attempt to cure but is unable
to do so by the Closing Date,


5


KP #710620
- .

--------------------------------------------------------------------------------

Exhibit 10.2


then Buyer shall have the right to either terminate this Agreement and obtain a
full refund of the Deposit or to proceed to Closing.
The term “Permitted Exceptions” to the Land shall include (a) all non-monetary
liens and encumbrances that Buyer does not disapprove in accordance with Section
3.05; and (b) all liens or encumbrances which Buyer causes or authorizes against
the Land.
3.06    Survey. In addition to any survey that Seller may deliver to Buyer,
Buyer may obtain, at Buyer’s sole cost and expense, an ALTA survey of the Land,
prepared by a licensed surveyor or civil engineer of Buyer’s choice (the
“Survey”).
3.07    Termination. Buyer shall have the right, exercisable in its sole and
absolute discretion on or before the Contingency Removal Date, for any reason or
no reason, to terminate this Agreement and not to proceed to the close of
Escrow. This Agreement shall be deemed terminated if Buyer does not deliver
notice of its intent to proceed to the close of Escrow on or before the
Contingency Removal Date, and Escrow Holder shall return the Deposit to Buyer,
together with any interest earned thereon, whereupon the parties hereto shall be
released and relieved of any and all liability and/or obligation under this
Agreement, other than each party’s respective indemnity obligations.
ARTICLE IV    
TRANSFER OF TITLE
4.01    Title to the Land. Title to the Land, Appurtenances and Improvements,
subject to the Permitted Exceptions, shall be transferred by Seller to Buyer on
the Closing Date by a warranty deed in the form set forth in Exhibit D (the
“Deed”).
4.02    Title to Personal Property and Intangible Property. At the Closing,
Seller shall transfer title to the Personal Property by a bill of sale
substantially in the form attached hereto as Exhibit E (the “Bill of Sale”),
such title to be free of any security interests, leases, liens, claims,
encumbrances or interests and shall deliver to Buyer an assignment of the
Intangible Property substantially in the form of the assignment attached hereto
as Exhibit F (the “Assignment”).
4.03    Delivery of Possession. At the Closing, Seller shall deliver exclusive
possession of the Property to Buyer, subject only to the Permitted Exceptions.
4.04    As-Is Purchase. Buyer acknowledges and agrees that Seller is selling and
Buyer is purchasing the Property on an "AS IS" basis, and that except for the
representations, warranties, and covenants set forth in this Agreement, and the
due diligence documents and other materials provided to Buyer in connection with
this Agreement, Buyer is relying on its own investigation of the Property.
ARTICLE V    
ESCROW


6


KP #710620
- .

--------------------------------------------------------------------------------

Exhibit 10.2


5.01    Escrow. Buyer and Seller shall deliver a fully executed copy of this
Agreement to Escrow Holder within two (2) business days after the Effective
Date, and said delivery shall constitute the opening of Escrow (the “Escrow”).
Any escrow instructions which shall be executed by the parties hereto shall
implement the performance of this Agreement and shall be deemed to incorporate
the provisions hereof, whether or not specifically stated therein. At least
three (3) business days prior to the Closing Date, as hereinafter defined, Buyer
and Seller shall each deposit the following documents, and within the time
required by Escrow Holder, Buyer shall wire transfer the funds into Escrow, as
further described below:
(a)    Seller shall execute and deposit (i) the duly executed and acknowledged
Deed, and (ii) Seller’s Non‑Foreign Affidavit in the form attached hereto as
Exhibit G (the “Non‑Foreign Certificate”).
(b)    Buyer shall deposit (i) the balance of the Purchase Price, and
(ii) sufficient additional funds to pay Buyer’s share of all Escrow costs and
closing expenses.
(c)    Buyer and Seller shall jointly execute and deposit (i) counterpart
originals of the Bill of Sale and Assignment, and (ii) any other documents
necessary to facilitate the close of Escrow.
5.02    Close of Escrow. The transaction shall be closed by means of an escrow
closing (the “Closing”), with the concurrent recording of the documents of title
and the delivery of the Title Policy and the payment of the Purchase Price to
Seller. The Closing shall take place within fifteen (15) days (provided,
however, that if the 15th day is not a business day, then the next business day
following the 15th day) after the Contingency Removal Date (the “Closing Date”),
but not later than 60 days following the Opening of Escrow, or on such other
date as may be mutually agreed upon by both Seller and Buyer. The Deposit and
any other sums in Escrow as of said date shall be applied to the Purchase Price.
Expenses of the Escrow and other items shall be charged or credited, as the case
may be, to Seller and Buyer, as provided in Section 10.01.
ARTICLE VI    
CONDITIONS OF THE ESCROW; FAILURE OF CONDITIONS
6.01    Buyer’s Conditions to the Close of Escrow. Without affecting Buyer’s
right to terminate this Agreement in its sole discretion, the obligation of
Buyer to purchase the Property and the close of Escrow are conditioned on
satisfaction or written waiver by Buyer of each of the following conditions,
which conditions are solely for Buyer’s benefit and except as otherwise
specifically set forth in this Agreement, may be waived in writing by Buyer
prior to the Closing Date:
(a)    The conveyance to Buyer on the Closing Date of title to the Land as
evidenced by the issuance by the Title Company of, or the irrevocable commitment
of the Title Company to issue, a CLTA (or, if elected and paid for by Buyer, an
ALTA) Owner's Policy of Title Insurance (“Title Policy”) in the full amount of
the Purchase Price, subject only to the Permitted Exceptions, and may contain
such endorsements as Buyer may in its discretion and expense request.


7


KP #710620
- .

--------------------------------------------------------------------------------

Exhibit 10.2


(b)    Evidence satisfactory to Buyer, in its sole and absolute discretion, that
all Personal Property is being delivered free and clear of all security
interests, leases, liens, claims, encumbrances, and interests.
(c)    The delivery of exclusive possession of the Property to Buyer, free and
clear of all materials, debris, excess manufacturing components, stability
samples in the chamber, and other furniture, fixtures and equipment in the
Improvements that are not listed on Exhibit C as Personal Property being
purchased hereunder. Disposal of all such materials shall be in compliance with
all applicable laws.
(d)    The recordation of the Deed and delivery to Buyer on the Closing Date of
the other documents and instruments specified in this Agreement or required by
Escrow Holder.
(e)    All of Seller’s representations and warranties contained herein, or made
in writing by Seller pursuant to this Agreement, shall have been true and
correct when made and unless otherwise disclosed to Buyer in writing by Seller
prior to the Closing Date, shall be true and correct as of the Closing Date, and
Seller shall have complied with all of Seller’s covenants and agreements
contained in this Agreement.
(f)    If the Property is subject to any declaration of covenants, conditions
and restrictions, reciprocal access easements or similar agreements
(collectively, “CC&Rs”), Buyer shall have received at least five (5) days prior
to the Closing, an estoppel certificate from the declarant, property owner’s
association or other party to the CC&Rs reasonably satisfactory to Buyer as to
such matters as Buyer shall have specified by written notice to Seller on or
before the Contingency Removal Date.
6.02    Failure of Buyer’s Conditions. Unless Buyer gives written notice to
Seller and Escrow Holder that the conditions specified in Section 6.01
immediately above and all other conditions considered by Buyer have been
satisfied or waived by Buyer prior to the Contingency Removal Date, the Escrow
shall be terminated and all funds and documents deposited with the Escrow Holder
shall be immediately returned to the party having deposited the same. In the
event of any such termination, Buyer and Seller shall be immediately released
from all obligations hereunder (except for any obligation to indemnify and
defend a party as set forth herein, which obligations shall survive the
Closing).
ARTICLE VII    
DEFAULT
7.01    LIQUIDATED DAMAGES FOR BUYER’S DEFAULT. THE PARTIES HAVE DETERMINED AND
AGREED THAT THE ACTUAL AMOUNT OF DAMAGES THAT WOULD BE SUFFERED BY SELLER AS A
RESULT OF BUYER’S DEFAULT THAT RESULTS IN A FAILURE TO CLOSE UNDER THIS
AGREEMENT IS DIFFICULT OR IMPRACTICABLE TO DETERMINE AS OF THE EFFECTIVE DATE OF
THIS AGREEMENT AND THAT IN SUCH EVENT THE AMOUNT OF THE DEPOSIT IN ESCROW AT THE
TIME OF THE DEFAULT, EXCLUSIVE OF ANY INTEREST ACCRUED THEREON, SHALL BE
DELIVERED OR CAUSED TO BE DELIVERED BY


8


KP #710620
- .

--------------------------------------------------------------------------------

Exhibit 10.2


BUYER OR ESCROW HOLDER TO SELLER AS LIQUIDATED DAMAGES, WHICH LIQUIDATED DAMAGES
SHALL CONSTITUTE SELLER’S SOLE AND EXCLUSIVE REMEDY (WHETHER AT LAW OR IN
EQUITY, INCLUDING ANY REMEDY FOR SPECIFIC PERFORMANCE) AGAINST BUYER ON ACCOUNT
OF BUYER’S DEFAULT THAT RESULTS IN A FAILURE TO CLOSE UNDER THIS AGREEMENT AND
SELLER SHALL BE RELEASED FROM ITS OBLIGATION TO CONVEY THE PROPERTY TO BUYER.
SELLER HEREWITH WAIVES ALL OTHER CLAIMS OR CAUSES OF ACTION AGAINST BUYER OR
BUYER’S AGENTS AND EMPLOYEES, INCLUDING ANY CLAIMS ARISING BY STATUTE OR COMMON
LAW, WHETHER SUCH CLAIMS BE CHARACTERIZED AS CONTRACT OR TORT CLAIMS.
NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS SECTION 7.01, SELLER
MAY ADDITIONALLY PURSUE ALL OF ITS RIGHTS AND REMEDIES FOR BUYER’S BREACH UNDER
SECTIONS  8.04, 11.01, AND 11.06 HEREUNDER.
Initials:
 
 
 
Buyer
Seller
 
 
 

7.02    Seller’s Breach. If Seller breaches or is in default of any of its
obligations under this Agreement, Buyer may pursue all its remedies in law and
equity, including, without limitation, its right to damages and to specific
performance of this Agreement.
ARTICLE VIII    
REPRESENTATIONS AND WARRANTIES
8.01    Representations and Warranties of Seller. As an inducement to Buyer to
enter into this Agreement and to consummate the transactions contemplated hereby
and to the extent not otherwise disclosed to Buyer in writing, Seller hereby
represents and warrants to Buyer, both as of the Effective Date and, unless
notified as set forth below, again as of the Closing Date as follows:
(a)    Use and Operation. The Property has been used for manufacturing of
veterinary pharmaceuticals from at least 1982 through the date on which Seller
ceased operations at the Property. This process involved the use and disposal of
numerous hazardous wastes, including chlorinated solvents. The Property is not
in violation of any applicable Hazardous Materials Laws (as defined below),
zoning and land use laws, and other applicable local, state and federal laws,
ordinances, regulations and requirements, including any laws related to access
by the disabled. As of the last date on which Seller operated a business on the
Property, Seller had all required permits, licenses, and other governmental
authorizations required for the operation of its business, which were valid and
in full force.
(b)    Land‑Use Regulation. No condemnation, environmental, zoning or other
land‑use regulation proceedings, have been instituted or, to Seller’s knowledge,
planned to be instituted by any person, entity or jurisdiction, and Seller has
not received notice of any special assessment proceedings affecting the
Property.


9


KP #710620
- .

--------------------------------------------------------------------------------

Exhibit 10.2


(c)    Hazardous Materials. There has been no storage, use, generation, handling
or disposal of any Hazardous Materials in, on, or about the Property, except in
compliance with Hazardous Materials Laws.
As used herein, “Hazardous Materials” means any material, substance or waste
designated as hazardous, toxic, radioactive, injurious or potentially injurious
to human health or the environment, or as a pollutant or contaminant, or words
of similar import, under any Hazardous Materials Law (as defined below). As used
herein, “Hazardous Materials Law” means any federal, state or local law,
statute, regulation or ordinance now or hereafter in force, as amended from time
to time, pertaining to materials, substances or wastes which are injurious or
potentially injurious to human health or the environment or the release,
disposal or transportation of which is otherwise regulated by any agency of the
federal, state or any local government with jurisdiction over the Property or
any such material, substance or waste removed therefrom, or in any way
pertaining to pollution or contamination of the air, soil, surface water or
groundwater.
(d)    Reports, Intangible Property and Other Documents. That all permits,
licenses, approvals, contracts, warranties and guarantees, maintenance and
service contracts, and all other books, records, documents and other items
relating to or affecting the Property and delivered to Buyer pursuant to this
Agreement are and as of the Closing Date will be complete, true and correct
copies, and that there are no documents, whether or not described in Paragraph
3.01 above, that are material to the Property or the operation of Seller's
business at the Property (i) that are available to Seller that have not been
delivered to Buyer or (ii) that Seller is aware of and have not been described
to Buyer.
(e)    Contracts and Other Agreements. That (i) Seller has not entered into and
there are no service contracts or other agreements of any kind or nature
whatsoever affecting the Property other than those delivered to Buyer, and
(ii) there is no obligation of Seller under the terms of any contract, lease or
other instrument relating to or affecting the Property to assume any obligation
thereof.
(f)    Agreements Affecting the Property. That there are no easements,
encumbrances, leases or other agreements affecting the Property except as shown
in the Preliminary Report.
(g)    Personal Property. That all of the Personal Property is in the same
condition as it was as of the Contingency Removal Date.
(h)    Litigation. That there is no litigation pending or threatened against
Seller or the Property (or any portion thereof), or any basis therefor, that
arises out of the use, operation or ownership of the Property, or any portion
thereof.
(i)    Bankruptcy, Insolvency, Etc. That Seller is not the subject of any case,
action or proceeding, whether contemplated, threatened or actual, under any
bankruptcy, insolvency or similar laws affecting creditor’s rights generally
(whether state or federal).
(j)    Authority. Seller is duly organized, validly existing and in good
standing under the laws of the State of Kansas; this Agreement and all documents
executed by Seller which are


10


KP #710620
- .

--------------------------------------------------------------------------------

Exhibit 10.2


to be delivered to Buyer on the Closing Date are, and as of the Closing Date
will be, duly authorized, executed, and delivered by Seller. Neither Seller nor
any person, group, entity or nation that Seller is acting, directly or
indirectly for, or on behalf of, is named by any Executive Order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism)
or the United States Treasury Department as a terrorist, “Specially Designated
National and Blocked Person,” or is otherwise a banned or blocked person, group,
entity, or nation pursuant to any Law that is enforced or administered by the
Office of Foreign Assets Control, such as the Liberation Tigers of Tamil Elam,
Hezbollah and Al Qaeda, and Seller is not engaging in the transactions
contemplated by this Agreement, directly or indirectly, on behalf of, or
instigating or facilitating such transaction, directly or indirectly, on behalf
of, any such person, group, entity or nation.
If at any time after the Effective Date and prior to the Closing Date Seller
learns of any matter that would change any of Seller’s representations and
warranties contained in this Agreement, Seller shall notify Buyer in writing and
(1) if the change is due to circumstances outside of Seller’s control, Buyer
shall have ten days after receipt of such notice to elect to terminate this
Agreement, or (2) if the change is due to circumstances within Seller’s control,
Seller shall have ten days after receipt of such notice to cure any default of
Seller in causing such changed circumstance, and if Seller does not cure such
changed circumstance that is within Seller’s control, the change shall
constitute a default of Seller hereunder, and Section 7.02 shall govern.
8.02    Representations and Warranties of Buyer. Buyer represents and warrants
to Seller as follows: Buyer is duly organized, validly existing and in good
standing under the laws of the State of Delaware; this Agreement and all
documents executed by Buyer which are to be delivered to Seller on the Closing
Date are, and as of the Closing Date will be, duly authorized, executed, and
delivered by Buyer. Neither Buyer nor any person, group, entity or nation that
Buyer is acting, directly or indirectly for, or on behalf of, is named by any
Executive Order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism) or the United States Treasury Department as a
terrorist, “Specially Designated National and Blocked Person,” or is otherwise a
banned or blocked person, group, entity, or nation pursuant to any Law that is
enforced or administered by the Office of Foreign Assets Control, such as the
Liberation Tigers of Tamil Elam, Hezbollah and Al Qaeda, and Buyer is not
engaging in the transactions contemplated by this Agreement, directly or
indirectly, on behalf of, or instigating or facilitating such transaction,
directly or indirectly, on behalf of, any such person, group, entity or nation.
8.03    Seller’s Indemnity. Seller agrees to indemnify, defend, protect and hold
harmless Buyer and its officers, directors, shareholders, partners, mortgagees,
employees and agents, as applicable, from and against any and all loss, cost,
liability, obligation, damage, claim and/or expense including, without
limitation, attorneys’ and paralegals’ fees and costs and court costs incurred
by Buyer in connection with or arising from any breach by Seller of any of the
representations and warranties made by Seller as provided in this Agreement or
in any other instrument delivered pursuant to this Agreement.


11


KP #710620
- .

--------------------------------------------------------------------------------

Exhibit 10.2


8.04    Buyer’s Indemnity. Buyer hereby agrees to indemnify, defend, protect and
hold harmless Seller and its officers, directors, shareholders, partners,
mortgagees, employees and agents, as applicable, from and against any and all
loss, cost, liability, obligation, damage, claim and/or expense including,
without limitation, attorneys’ and paralegals’ fees and costs and court costs,
incurred by Seller in connection with or arising from any breach by Buyer of any
of the representations and warranties made by Buyer as provided in this
Agreement or in any other instrument delivered pursuant to this Agreement.
8.05    Survival. The representations and warranties set forth in this Agreement
and Article VIII or in any other instrument delivered pursuant to this Agreement
shall survive the recordation of the Deed for a period of twenty-four (24)
months after the Closing Date. The indemnities set forth in this Agreement shall
survive the Close of Escrow and shall not be merged into the Deed.
ARTICLE IX    
ADDITIONAL COVENANTS OF SELLER AND BUYER
9.01    Maintenance of the Property. At all times until the Closing Date, Seller
shall maintain the Property in its current condition and repair, and will
neither create nor permit the creation of any title exceptions, such as
easements or liens, or encumber the Property. Any damage to the Property
resulting from Seller's removal of any furnishings, fixtures, or equipment not
being sold to Buyer hereunder shall be repaired by Seller prior to the Closing
Date.
9.02    New and Amended Agreements. From and after the Effective Date, Seller
may not enter into any new lease, contract or agreement relating to the
Property, or amend any existing lease, contract or agreement relating to the
Property, without the prior written consent of Buyer, which consent may be
withheld by Buyer in its sole discretion.
9.03    Payment of Bills. Seller agrees to pay in full any and all of its bills
relating to the Property (and which relate to work which had been ordered by
Seller or actually performed on the Property prior to the Closing Date) that are
outstanding as of the Closing Date.
9.04    Exclusivity. During the period from the Effective Date through the
Closing Date or earlier termination of this Agreement, in consideration of the
time and effort and costs incurred by Buyer in inspecting the Property, and for
the sum of Ten Dollars, receipt of which is hereby acknowledged, Seller shall
not seek, accept, respond to, or negotiate any other offers for the Property
from any person or entity other than Buyer. Seller’s breach of its obligations
under this Section 9.04 shall cause damages to Buyer, who is incurring costs and
foregoing other opportunities in order to proceed with a possible purchase of
the Property.
9.05    Seller Assistance. Seller shall cause Steve Michaels, a principal and
officer of Seller who is benefiting from the sale of the Property to Buyer, and
by his signature below Steve Michaels agrees, that he shall, prior to the
Contingency Removal Date, negotiate in good faith a consulting agreement with
Buyer, in which he will agree to provide assistance in re-commissioning the
plant, for a period of six (6) months following the Closing Date at times
mutually agreeable to the parties. Consulting services to be provided include,
among other


12


KP #710620
- .

--------------------------------------------------------------------------------

Exhibit 10.2


things, assisting Buyer in contacting prior employees of Seller and providing
information and assistance in making the plant operational, at an hourly rate of
$90 per hour, not to exceed $90,000 for a 6 month period. Steve Michaels will
also assist in coordinating between Ken McConnell and other former employees
identified by Buyer for providing consulting services to Buyer.
ARTICLE X    
PRORATIONS AND EXPENSES
10.01    Prorations and Costs. Seller will pay at Closing any documentary stamp
or transfer taxes payable to the city, county or state that the Property is
located in, and title insurance for CLTA coverage, Buyer will pay for the
difference between CLTA and ALTA coverage, if requested by Buyer, and for all
title endorsements requested by Buyer. All other closing costs will be split
equally by the parties. Each of the parties will pay its own legal and due
diligence costs. All taxes, income and expenses of the Property will be prorated
and adjusted as of the Closing Date. All other costs and charges of the Escrow
for the sale not otherwise provided for in this Agreement shall be allocated in
accordance with the closing customs for the city and county in which the
Property is located.
10.02    Preliminary Closing Statement. Escrow Holder shall prepare a
preliminary Closing Statement, to be reviewed and approved by Buyer and Seller.
10.03    Post-Closing Reconciliation. If any of the aforesaid prorations cannot
be calculated accurately on the Closing Date, then they shall be calculated as
soon after the Closing Date as feasible. Buyer or Seller owing any such other
party a sum of money based on such subsequent proration(s) shall promptly pay
said sum to the other party.
ARTICLE XI    
MISCELLANEOUS
11.01    No Brokerage Commission. Buyer represents to Seller and Seller
represents to Buyer that such party has not engaged a broker, agent, or finder
in connection with this transaction. If any broker, salesman or other person
makes a claim for a commission or finder’s fee based upon any agreements with
Buyer or Seller for the transactions contemplated by this Agreement, the party
claimed to be the party who engaged the broker shall indemnify and hold harmless
the other party from said claim and all liabilities, costs and expenses related
thereto, including reasonable attorney’s fees which may be incurred in
connection with such claim.
11.02    Notices. Any and all notices or other communications required or
permitted to be given under this Agreement, or by law, shall be in writing and
addressed to all of the following addresses and either (i) personally delivered
by messenger, (ii) sent by Federal Express or other nationally recognized
overnight courier service that provides receipted delivery service, delivery
charges prepaid, return receipt requested, or (iii) sent by E-Mail if it is
addressed to all of the parties identified below, in which event notice shall be
deemed delivered upon the sender’s receipt of confirmation of transmission of
said notice. Except as to E-Mail notice, notice shall be deemed to have been
given upon the date of delivery (or the date of refusal to accept delivery, as


13


KP #710620
- .

--------------------------------------------------------------------------------

Exhibit 10.2


the case may be) or at such other address as either party may from time to time
specify in writing to the other in the manner aforesaid.
If to Buyer:
Donald L.J. Campodonico, J.D.
Staff Attorney
1555 Bayshore Highway, #200
Burlingame, CA 94010


Telephone: 650-692-2977
Email: donald.campodonico@kindredbio.com


With a copy to:
TroyGould
1801 Century Park East, 16th Floor
Los Angeles, CA 90067
Attn: Sandra Slon


Telephone: 310-789-1392
Email: sslon@troygould.com
 
 
If to Seller:
Steve Michaels
Chairman
Strategic Veterinary Pharmaceuticals, Inc.
100 North West Airport Rd.
St. Joseph, Missouri 64503


Telephone: 816-364-3995, ext. 2111
Email: smichaels@bsmlogisticsinc.com


With copies to:
 
If to Escrow Holder:
First American Title Company
3723 Beck Rd.
St. Joseph, MO 64506
Attn: Patti Eiman, Area Manager


Telephone: 816-901-1513
Email: peiman@firstam.com



Notice shall be deemed to have been given upon the date of delivery (or the date
of refusal to accept delivery, as the case may be) or at such other address as
either party may from time to time specify in writing to the other in the manner
aforesaid.
11.03    Time. Time is of the essence of every provision herein contained.
11.04    Incorporation by Reference. All of the Exhibits attached hereto or
referred to herein and all documents in the nature of such Exhibits, when
executed and/or so attached are by this reference incorporated herein and made a
part of this Agreement.
11.05    Further Assurances. In a timely fashion, at no cost, each party shall
execute and deliver such further instruments, documents or assurances, and take
such further action, as shall


14


KP #710620
- .

--------------------------------------------------------------------------------

Exhibit 10.2


be required to carry out the purposes and intent of this Agreement, including,
without limitation, signing any assignment, transfer document, evidence of
termination of contract or license or permit, or correspondence required for the
issuance of a new permit or license to Buyer.
11.06    Attorneys’ Fees. If either party hereto fails to perform any of its
obligations under this Agreement or if any dispute arises between the parties
hereto concerning the meaning or interpretation of any provision of this
Agreement, then party not prevailing in such dispute shall pay any and all costs
and expenses incurred by the other party on account of such default and/or in
enforcing or establishing its rights hereunder, including, without limitation,
court costs and actual attorneys’ fees and disbursements. Any such attorneys’
fees and other expenses incurred by either party in enforcing a judgment in its
favor under this Agreement shall be recoverable separately from and in addition
to any other amount included in such judgment, and such attorneys’ fees
obligation is intended to be severable from the other provisions of this
Agreement and to survive and not be merged into any such judgment.
11.07    Construction. The parties acknowledge that each party has reviewed this
Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments or exhibits thereto.
11.08    No Merger. The provisions of this Agreement shall not merge with the
delivery of the Deed but shall, except as otherwise expressly provided in this
Agreement, survive the close of the Escrow.
11.09    Governing Law. This Agreement shall be construed and interpreted in
accordance with and shall be governed and enforced in all respects according to
the laws of the State of Kansas.
11.10    Entire Agreement. This Agreement and the Exhibits which are attached
hereto or contemplated to be attached hereto and by this reference incorporated
herein and all documents specifically contemplated by this Agreement when
executed, contain the entire understanding of the parties and supersede any and
all other written or oral understanding.
11.11    Required Disclosure. Buyer and Seller acknowledge and agree that
disclosure of this Agreement may be made pursuant to valid law.
11.12    Tax‑Deferred Exchange.
(i)    If this transaction is consummated as an exchange by Seller, Buyer
agrees, upon request by Seller, to execute and deliver to Seller such further
documents and instruments in writing which may be prepared by Seller and be
reasonably required to accomplish an Internal Revenue Code of 1986, as amended,
Section 1031 tax‑deferred exchange.
(ii)    Buyer shall not be liable for the payment of Seller’s income taxes or
for the tax consequences, if any, to Seller as a result of the exchange of the
Property for Exchange Property. Under no circumstances shall Buyer be required
to (a) receive title to, or any interest in, the


15


KP #710620
- .

--------------------------------------------------------------------------------

Exhibit 10.2


property to be exchanged (the “Exchange Property”), (b) execute any note or deed
of trust or assume any liability with respect to the Exchange Property, or
(c) make any warranty in regard to the Exchange Property. Seller hereby agrees
to indemnify Buyer against and releasing Buyer from any and all claims, demands,
causes of action, and obligations of whatsoever nature, known or unknown, fixed
or contingent, with respect to the Exchange Property or the proposed exchange.
(iii)    If an exchange is not concluded, and Buyer is not in default, Seller
will sell and Buyer will purchase the Property on the Closing Date in accord
with all provisions of this Agreement.
11.13    Risk of Loss.
(i)    If any of the Property is damaged or destroyed prior to the Closing, or
(b) condemnation proceedings are commenced against any of the Property, then,
notwithstanding anything to the contrary set forth in this Section 11.13, Buyer
shall have the right, at its election, either to terminate this Agreement or to
not terminate this Agreement and purchase the Property. Buyer shall have
thirty (30) days after Seller notifies Buyer that an event described in
clause (a) or (b) has occurred to make such election by delivery to Seller of an
election notice (the “Election Notice”). Buyer’s failure to deliver the Election
Notice within such thirty (30) day period shall be deemed an election to not
terminate this Agreement. If this Agreement is terminated by delivery of notice
of termination to Seller, then the Deposit shall be returned to Buyer, and Buyer
and Seller shall each be released from all obligations hereunder.
(ii)    If any of the Property is damaged or destroyed or there is a
condemnation of any portion of the Property prior to the Closing Date and this
Agreement is not terminated as provided above, then Seller shall give Buyer a
credit against the Purchase Price due hereunder equal to the amount of any
insurance proceeds or condemnation awards collected by Seller as a result of any
such damage or destruction or condemnation, plus the amount of any insurance
deductible, less any sums expended by Seller toward the restoration or repair of
the Property as a result of such casualty or condemnation. If the proceeds or
awards have not been collected as of the Closing, then such proceeds or awards
shall be assigned to Buyer at Closing, and Buyer shall receive a credit from
Seller at Closing equal to the amount of the deductible under any policy of
insurance pursuant to which such assigned proceeds will be paid; provided that
if Seller shall have expended in good faith any sums before the Closing to
repair or restore the Property, the amount expended by Seller shall first be
deducted from any credit due Buyer for the deductible under any insurance
policy, and if the amount expended by Seller in good faith exceeds the total
amount of such deductible(s), Seller shall reserve from the assignment of
insurance proceeds to Buyer, the amount of such excess.
11.14    Counterparts and Signatures. This Agreement may be executed in more
than one counterpart, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument. In addition to delivery of
signed original counterpart signature pages, any party may deliver its signed
counterpart signature page by email transmission of a scanned PDF image or by
facsimile transmission, and transmission of a signed counterpart signature page
in


16


KP #710620
- .

--------------------------------------------------------------------------------

Exhibit 10.2


such manner by a party shall conclusively evidence delivery of such party’s
executed counterpart signature page, whether or not an original is subsequently
delivered by such party.
IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement the day and
year set forth below.
BUYER:
KINDRED BIOSCIENCES, INC., a Delaware
corporation 

By: /s/ Richard Chin
Name: Richard Chin
Title: CEO
Dated: 6/21/2017


SELLER:
STRATEGIC VETERINARY PHARMACEUTICALS, INC., a 
Kansas corporation


By: /s/ Stephen T. Michaels
Name: Stephen T. Michaels


Title: Chairman of the Board


Dated:June 21, 2017



Solely for purposes of agreeing to Paragraph 9.05 above:






/s/ Steve Michaels
Steve Michaels, individually


17


KP #710620
- .

--------------------------------------------------------------------------------

Exhibit 10.2


LIST OF EXHIBITS
Exhibit
Description
A
Legal Description of Land
B
List of Permits and Licenses
C
Personal Property
D
Warranty Deed
E
Bill of Sale
F
Assignment
G
FIRPTA
H
Employee List





18


KP #710620
- .

--------------------------------------------------------------------------------


Exhibit 10.2


EXHIBIT A
Legal Description of Land
Begin at a point that is 526, I feet North and 20 feet East (N 89 degrees 31
minutes East) of the
Southwest Corner of the North Half of the Northwest Quarter of Section 31,
Township 3 South,
Range 23 East of the 6th P.M., thence East (North 89 degrees 31 minutes 30
seconds East) 265
feet; thence North 164.4 feet to the Southeast Corner of a tract described in a
conveyance
recorded in Book 159 at page 214 in the Office of the Register of Deeds of
Doniphan County,
Kansas; thence West (South 89 degrees 31 minutes 30 seconds West), 265 feet;
thence South
164.4 feet to the point of beginning, and subject to an easement in favor of The
Gas Service
Company, recorded in Book 157 at page 46, in the Office of the Register of Deeds
of Doniphan
County, Kansas. (Tract J)


and also,


A tract of land in the North Half of the Northwest Quarter of Section 31 ,
Township 3 South,
Range 23 East of the 6th P,M., described as follows: Beginning at a point that
is 33 feet North
and 285 feet East (North 89 degrees 31 minutes 30 seconds East) of the Southwest
Comer of the
North Half of the Northwest Quarter, aforesaid (said point being the Southwest
comer of a tract
described in a conveyance recorded in Book 155 at page 593 in the Office of the
Register of
Deeds of Doniphan County, Kansas, and said point also being on the North right
of way line of
Oak Street: thence North 357.67 feet; thence West (South 89 degrees 31 minutes
30 seconds
West), 265 feet; thence south 35 feet; thence East (North 89 degrees 31 minutes
30 seconds East)
75.33 feet; thence South 25 feet to the exterior Northwest Comer of the existing
Medico
Industries Building; thence East following the exterior of the North wall of
said building 102,67
feet to the Northeast Comer thereof; thence south following the exterior of the
East wall of said
building, 202,67 feet to the Southeast Comer thereof; thence continuing south 95
feet to a point
on the original right of , way line oT Oak Street; thence East (North 89 degrees
31 minutes 30
seconds East) 87 feet to the point of beginning, containing 1,87 acres, (Tract
II)


and also,


Begin at a point that is 33 feet North and 20 feet East (North 89 degrees 31
minutes East of the
Southwest Corner of the North Half of the Northwest Quarter of Section 3 J,
Township 3 South,
Range 23 East of the 6th P,M,; thence East (North 89 degrees 3) minutes 30
seconds East) 265
feet along the North right of way line of Oak Street as extended to the
Southwest corner of a tract
described in a conyeyance recorded in Book 155 at page 593 in the records in the
Office of the
Register of Deeds of Doniphan County, Kansas; thence North 493 .1 feet, thence
West (South 89
degrees 31 minutes 30 seconds West) 265 feet, thence South 493, I feet to the
point of beginning,
EXCEPTING Special Warranty Deed filed in Book 166 at page 192 in the records in
the Office
of the Register of Deeds aforesaid, to wit:


A tract of land in the North One half of the Northwest Quarter of Section 3 1,
Township 3 South,
Range 23 East of the 6th P,M, Described as fo llows : Beginning at a point that
is 33 feet North
and 285 feet East (North 89 degrees 31 minutes 30 seconds East) of the Southwest
Corner of the
North Half, Northwest Quarter aforesaid (said point being the Southwest comer of
a tract
described in a conveyance recordcd in Book 155 at page 593 in the Office of the
Register of
Deeds of Doniphan County, Kansas, and said point also being on the North right
of way line of


–1
 
- .

--------------------------------------------------------------------------------

Exhibit 10.2


Oak Street) thence Nort,h 357.67 feet; thence West (South 89 degrees 31 minutes
30 seconds
West), 265 feet; thence South, 35 feet; thence East (North 89 degrees 31 minutes
30 seconds
East), 75.33 feet; thence South, 25 feet to the exterior Northwest comer of the
existing Medico
Industries Building; thence East following the exterior of the North wall of
said building 102.67
feet to the Northeast Corner thereof, thence South following the exterior of the
East wall of said
building, 202.67 feet to the Southeast corner thereof, thence continuing South,
95 feet to a point
on the North right of way line of Oak Street, thence East (North 89 degrees 31
minutes 30
seconds East, 87 feet to the point of beginning, containing 1.87 acres. (Tract
Ill)
Parcel No, 022-089-31-0-20-01-005.00-0 (R281 0)


and also, (Book 166 Page 369)


A tract of land in the South Half of the Northwest Quarter of Section 31,
Township 3 South,
Range 23 East, Doniphan County, Kansas, described as follows: Beginning at a
point 17 feet
South and 20 feet East (North 89 degrees 31 minutes 30 seconds East) of the
Northwest Corner
of said South Half, said point being on the South right of way linc of Oak
Street; thence East
(North 89 degrees 31 minutes 30 seconds East) parallcl to the North line of said
South Half, 410
feet along the South right of way line of Oak Street; thence South, parallel to
the West line of
said South Half, 425 feet; thence West (South 89 degrees 31 minutes 30 seconds
West), parallel
to the North line of said South Half, 410 feet; thence North parallel to the
West line of said South
Half, 425 feet to the point of beginning. (Tract IV)
Parcel No. 022-089-31-0-20-06-002.00-0 (R2867)










–2
 
- .

--------------------------------------------------------------------------------


Exhibit 10.2


EXHIBIT B


List of Permits and Licenses




Listed below are the licenses and permits in Seller's name. Seller advises that
they are likely not transferable, except for the FEIN#- FDA Establishment
Identification Number, which number will stay with the facility.


Kansas Board of Pharmacy Manufacturers Certificate.
Kansas Alcoholic Beveridge Control Division – Non-Beveridge user license.
KDHE – wastewater discharge permit.
FEIN# - FDA Establishment Identification Number
Storm Water Permit that was last filed November 2016 and is good through
November 2017.
According to K.A.R. 28-16-56(d) this permit is transferrable with the joint
approval of the old and new owner, and Seller agrees to approve the transfer to
Buyer.






B–1
 
- .

--------------------------------------------------------------------------------


Exhibit 10.2


EXHIBIT C
Personal Property




Furniture, fixtures, and equipment currently located in the Improvements or on
the Land, as listed below:


The pelletizing line, the full USP purified water system, the full USP WFI water
system with hot loop, a complete clean room (class 100 fill suite, no filling
equipment), full plant support HVAC chilling and heating, oil free air, two
complete compounding areas for liquids and creams, and complete BFS Sterile fill
line with terminal water cascade autoclave from the BFS sterile fill line
(collectively, the “Personal Property”), but excluding the BFS sterile fill
line.


To also include the Boiler for the WFI system if Seller is able to buy it back
from the auction purchaser.


All office equipment, such as: desks, chairs, tables, filing cabinets,
bookshelves, conference room furniture, telephones, teleconference equipment,
projectors and display equipment, monitors, printers, and general office
supplies.


Prior to the Contingency Removal Date, Buyer and Seller shall together go
through the facility and tag all furniture, fixtures, and equipment to identify
whether each piece is to be removed or to remain as part of the Personal
Property being acquired by Buyer.






C–1
 
- .

--------------------------------------------------------------------------------


Exhibit 10.2


EXHIBIT D
Warranty Deed
[TO BE IN SUBSTANTIALLY THE FOLLOWING FORM, SUBJECT TO APPROVAL BY TITLE
OFFICER]
RECORDING REQUESTED BY:
AND WHEN RECORDED MAIL TO
AND MAIL TAX BILLS TO:
    
KINDRED BIOSCIENCES, INC.
1555 Bayshore Highway, #200
Burlingame, CA 94010
Attn: Donald L.J. Campodonico


KANSAS SPECIAL WARRANTY DEED
THIS DEED, made and entered into this ____ day of _________, 2017, by and
between STRATEGIC VETERINARY PHARMACEUTICALS, INC., a Kansas corporation, having
an address of 100 NW Airport Road, St. Joseph, MO 64503 (the “Grantor”) and
KINDRED BIOSCIENCES, INC., a Delaware corporation, having an address of 1555
Bayshore Highway, #200, Burlingame, CA 94010.
WITNESSETH, that the Grantor, for and in consideration of the sum of One Dollar
($1.00), and other good and valuable consideration, paid by the Grantee, the
receipt of which is hereby acknowledged, does by these presents SELL AND CONVEY
unto the Grantee, all of the Grantor’s interest in the following described lot,
tract, or parcel of land, lying, being and situate in the County of Doniphan and
State of Kansas, to-wit:
See Exhibit A, attached hereto and incorporated by reference.
Subject to: (i) taxes due but not yet payable for the calendar year 2017 and
thereafter and special real estate taxes becoming a lien after the date hereof;
and (ii) general and special assessments, any and all recorded easements,
reservations, restrictions, encroachments and encumbrances, matters which would
be shown by an accurate survey, underground and overhead cables, lines and
utility services, and all existing zoning ordinances, laws, codes, statutes and
subdivision regulations and other governmental laws, rules, codes, statutes and
regulations limiting or restricting the use to which the property may be put.
TO HAVE AND TO HOLD the same, together with all rights and appurtenances to the
same belonging, unto the Grantee, and to its successors and assigns forever. The
said Grantor hereby covenanting that Grantor and its successors and assigns,
shall and will WARRANT AND DEFEND the title to the premises unto the said
Grantee, and to its successors and assigns forever, against the lawful claims of
all persons claiming by, through or under Grantor but none other, excepting,


D–1
 
- .

--------------------------------------------------------------------------------

Exhibit 10.2


however: (i) taxes not yet due and payable for the calendar year 2017 and
thereafter and the special taxes becoming a lien after the date of this deed;
and (ii) general and special assessments, any and all recorded easements,
reservations, restrictions, encroachments and encumbrances, matters which would
be shown by an accurate survey, underground and overhead cables, lines and
utility services, and all existing zoning ordinances, laws, codes, statutes and
subdivision regulations and other governmental laws, rules, codes, statutes and
regulations limiting or restricting the use to which the property may be put.
IN WITNESS WHEREOF, the said Grantor has executed these presents the day and
year first above written.
STRATEGIC VETERINARY PHARMACEUTICALS, INC.
a Kansas corporation


By:    ________________________    
Name:    ________________________
Title:    ________________________


By: __________________________        
Name:    ________________________
Title:    ________________________


STATE OF MISSOURI    )
) ss.
COUNTY OF ____________)


BE IT REMEMBERED, that on this ______ day of _______________, 2017, before me
the undersigned, a Notary Public in and for said County and State aforesaid,
came ______________, the ____________________ of STRATEGIC VETERINARY
PHARMACEUTICALS, INC. a Kansas corporation, and ___________, the
_________________ of said corporation, who are personally known to me to be such
officers, and who are personally known to me to be the same persons who
executed, as such officers, the within instrument on behalf of said corporation,
and such persons duly acknowledged the execution of the same to be the act and
deed of said corporation.
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal,
the day and year last above written.
Notary Public


My commission expires:


D–2
 
- .

--------------------------------------------------------------------------------

Exhibit 10.2


Attach Exhibit A (legal description)




D–3
 
- .

--------------------------------------------------------------------------------


Exhibit 10.2


EXHIBIT E
BILL OF SALE


THIS IS A BILL OF SALE from Strategic Veterinary Pharmaceuticals, Inc., a Kansas
corporation (“Seller”) to Kindred Biosciences, Inc., a Delaware corporation
(“Buyer”). The effective date of this Bill of Sale for purposes of transferring
title to the assets subject to this Bill of Sale (the "Effective Date") shall be
the Closing Date as defined in that certain Purchase Agreement (the “Purchase
Agreement”) by and between Seller and Buyer for the property located at 1141 Oak
St., Elwood, Kansas (the “Property”).
In consideration of the payment of Ten Dollars ($10.00) paid by Buyer to Seller,
receipt of which is hereby acknowledged, Seller, by these presents, does hereby
forever grant, bargain, sell, assign, convey, transfer, set-over, and deliver to
Buyer and its successors and assigns, effective as of the Effective Date,
Seller's ownership of all of the personal property, furniture, fixtures, and
equipment current located at the Property, as further described in Schedule A
attached hereto (the “Assets”).
The Assets being transferred hereunder are sold "AS IS", and "WITH ALL FAULTS",
WITHOUT REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, except that
Seller represents and warrants that the Assets are in the same condition that
they were as of the Contingency Removal Date, as defined in the Purchase
Agreement, and except for the warranties set forth in the following paragraph of
this Bill of Sale.
The Assets are sold with the representation and warranty that the Assets include
all of the property that was located at the Property as of the date of execution
of the Purchase Agreement and that Seller has not removed or exchanged any of
the property that was located in the Property as of such date. Seller holds good
and marketable title to the Assets, free and clear of any liens, claims,
charges, or encumbrances, and free of any unpaid fees or charges. Seller further
represents and warrants that Seller has not assigned or transferred or agreed to
assign or transfer any of its right, title, or interest in or to the Assets or
any portion thereof. If there is an alleged breach of any representation and
warranty of title set forth herein, Seller shall, at Seller’s sole cost and
expense, and by using counsel retained and paid by Seller and reasonably
approved by Buyer, defend Buyer's right of ownership of the Assets.


E–1
 
- .

--------------------------------------------------------------------------------

Exhibit 10.2




At any time, and from time to time, at the reasonable request of Buyer, Seller
shall execute and deliver to Buyer any new, additional, or confirmatory
instrument, and any other document necessary to vest in Buyer, all right, title
and interest in and to the Assets conveyed hereby.
IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of _______________,
2017.
“SELLER”
STRATEGIC VETERINARY
PHARMACEUTICALS, INC., a Kansas corporation


By:_____________________________
Name:___________________________


Title:____________________________


Date:____________________________


[ATTACH SCHEDULE A to this Bill of Sale, which will be Exhibit C to the
Agreement]




E–2
 
- .

--------------------------------------------------------------------------------


Exhibit 10.2


EXHIBIT F
ASSIGNMENT OF INTANGIBLE PROPERTY
This Assignment of Intangible Property (“Assignment”) is made by Strategic
Veterinary Pharmaceuticals, Inc., a Kansas corporation (“Assignor”) to Kindred
Biosciences, Inc., a Delaware corporation (“Assignee”). The effective date of
this Assignment for purposes of transferring ownership of the intangible
property subject to this Assignment (the "Effective Date") shall be the Closing
Date as defined in that certain Purchase Agreement (the “Purchase Agreement”) by
and between Assignor (as Seller) and Assignee (as Buyer) for the property
located at 1411 Oak St., Elwood, Kansas (the “Property”).
A.    Pursuant to the Purchase Agreement, Assignor will sell to Assignee the
Land, Appurtenances, Improvements, Personal Property, and Intangible Property,
each as described in the Purchase Agreement (collectively, the “Property”) on
the Effective Date. Unless otherwise defined herein, each capitalized word used
in this Assignment (including Exhibit "A" hereto) shall have the meaning
ascribed to such word in the Purchase Agreement.
B.    Assignor is the owner of certain intangible personal property, including,
without limitation, warranties, a list of employees, and quality system
documents related to the Property, each as more particularly described on
Exhibit “A” attached hereto and made a part hereof (collectively, the
“Intangible Property”).
D.    Assignor desires to assign to Assignee, as of the Effective Date, all of
its right, title, and interest to the Intangible Property, and Assignee desires
to receive from Assignor such assignment from and after the Effective Date.
NOW THEREFORE, in consideration of the promises and conditions contained herein,
the parties agree as follows:
1.    Assignment. Assignor hereby sells, assigns, conveys, transfers, and
delivers, effective as of the Effective Date, to Assignee all of its right,
title and interest to the Intangible Property.
2.    Assumption. To the extent there are continuing obligations to be performed
by Assignor in connection with the Intangible Property, Assignee hereby assumes,
effective as of the Effective Date, all of the obligations of Assignor related
to the Intangible Property that accrue or are to be performed from and after the
Effective Date and agrees to be bound by and perform all of the covenants,
duties and obligations that accrue or are to be performed by the Assignor from
and after the Effective Date. Notwithstanding the foregoing, Assignee shall have
no obligation, liability or responsibility for any liability, cost, expense or
obligation of Assignor in connection with the Intangible Property which accrue
or are to be performed prior to the Effective Date.
3.    Indemnification by Assignor. Assignor hereby indemnifies, defends and
holds Assignee and its officers, directors, shareholders, attorneys, and
constituent parent, subsidiary and affiliate corporations and each of their
managers, members, partners, officers, agents and


F–1
 
- .

--------------------------------------------------------------------------------

Exhibit 10.2


employees, and each of their successors and assigns wholly free and harmless
from and against any and all liability, loss, cost, damage or expense
(collectively, “Claims”) which Assignee or such indemnitees may incur or which
may be asserted against Assignee or such indemnitees by reason of the failure of
Assignor to fulfill, perform, discharge, or observe its obligations with respect
to the Intangible Property, to the extent such Claims accrue prior to the
Effective Date.
4.    Indemnification by Assignee. Assignee hereby indemnifies, defends and
holds Assignor and its officers, directors, shareholders, attorneys, and
constituent parent, subsidiary and affiliate corporations and each of their
partners, managers, members, officers, agents and employees, and each of their
successors and assigns wholly free and harmless from and against any and all
Claims which Assignor or such indemnitees may incur or which may be asserted
against Assignor or such indemnitees by reason of the failure of Assignee to
fulfill, perform, discharge, or observe its obligations with respect to the
Intangible Property to the extent such Claims accrue on or after the Effective
Date.
5.    Successors and Assigns. This Assignment shall be binding on and inure to
the benefit of the parties hereto, their heirs, executors, administrators,
successors in interest and assigns.
6.    Attorneys’ Fees. If any dispute should arise between the parties hereto
regarding the terms or subject matter of this Assignment or the enforcement or
breach of such terms, then the party prevailing in such dispute, whether by
out-of-court settlement or final judicial determination, shall be entitled to
recover from the non-prevailing party all costs and expenses of such dispute
incurred by such prevailing party, including, without limitation, reasonable
attorneys’ fees.
7.    Counterparts/Signatures. This Assignment may be executed in counterparts,
each of which shall be deemed an original, and both of which together shall
constitute one and the same instrument. Signatures by electronic mail or
facsimile shall be binding on the parties.
8.    Further Assurances. Assignor hereby covenants that it will, at any time
and from time to time following a written request thereof, execute and deliver
to Assignee and its successors and assigns, any additional or confirmatory
instruments and take such further acts as Assignee may reasonably request to
evidence fully the assignment contained herein.
9.    Failure of Closing. The terms of this Assignment are conditioned on the
closing of the sale of the Property by Assignor to Assignee, and will not become
effective until the Effective Date.
10.    Disclaimer. Except as set forth herein or in the Agreement, the
Intangible Property is conveyed by Assignor and accepted by Assignee AS IS,
WHERE IS, AND WITHOUT ANY REPRESENTATIONS OR WARRANTIES OF ANY NATURE, EXPRESS
OR IMPLIED.


F–2
 
- .

--------------------------------------------------------------------------------

Exhibit 10.2


IN WITNESS WHEREOF, the undersigned have executed this Assignment on the date
set forth below.
ASSIGNOR:    
Strategic Veterinary Pharmaceuticals, Inc.


By:_______________________________


Name:_____________________________


Title:______________________________


Date:______________________________


ASSIGNEE:     
Kindred Biosciences, Inc.


By: ______________________________


Name:_____________________________


Title:______________________________


Date:______________________________




[Attach Exhibit A to this Assignment, which will be Exhibit B to the Agreement]






F–3
 
- .

--------------------------------------------------------------------------------


Exhibit 10.2


EXHIBIT G
Certificate of Transferor Other
Than an Individual
Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform Kindred Biosciences, Inc., a Delaware corporation (“Transferee”), the
transferee of certain real property which property is located in Elwood, Kansas,
commonly known as 1411 Oak St., Ellwood, KS, that withholding of tax is not
required upon the disposition of such U.S. real property interest by Strategic
Veterinary Pharmaceuticals, Inc., a Kansas corporation (“Transferor”), the
undersigned hereby certifies the following:
1.Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);
2.    Transferor is not a disregarded entity as defined in Income Tax
Regulations §1.1445‑2(b)(2)(iii);
3.    Transferor’s U.S. employer identification number is __________; and
4.    Transferor’s office address is ________________________________________.
Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both. Under penalty of perjury, I
declare that I have examined this certificate and to the best of my knowledge
and belief it is true, correct and complete, and I further declare that I have
authority to sign this document on behalf of Transferor.
Dated as of __________, 20___.
TRANSFEROR:
 
Strategic Veterinary Pharmaceuticals, Inc., a Kansas corporation
By:
Name:
Its:



NOTICE TO TRANSFEREE (BUYER): YOU ARE REQUIRED BY LAW TO RETAIN THIS CERTIFICATE
UNTIL THE END OF THE FIFTH TAX YEAR FOLLOWING THE TAX YEAR IN WHICH THE TRANSFER
TAKES PLACE AND MAKE THE CERTIFICATE AVAILABLE TO THE INTERNAL REVENUE SERVICE
IF REQUESTED TO DO SO DURING THAT PERIOD.






- .

--------------------------------------------------------------------------------


Exhibit 10.2


EXHIBIT H
Employee List








- .